Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 4, 2021                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162315(48)
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ROCHESTER ENDOSCOPY AND SURGERY                                                                      Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  CENTER, LLC, and JARO COMPANY, LLC,                                                                   Elizabeth M. Welch,
            Plaintiffs-Appellants,                                                                                      Justices

                                                                     SC: 162315
  v                                                                  COA: 349952
                                                                     Oakland CC: 2018-168674-CB
  DESROSIERS ARCHITECTS, PC,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, motion of defendant-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before January 21, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 4, 2021

                                                                               Clerk